409 So. 2d 1226 (1982)
Earl J. DESCANT
v.
RAPIDES PARISH POLICE JURY.
No. 81-C-2985.
Supreme Court of Louisiana.
January 8, 1982.
James D. Davis of Davis & Murchison, Alexandria, for plaintiff-applicant.
Alonzo P. Wilson, of Trimble, Randow, Percy, Smith, Wilson & Foote, Alexandria, for defendant-respondent.
PER CURIAM.
Plaintiff filed suit against Rapides Parish Police Jury for damages. Answer was filed requesting a trial by jury. Trial judge signed order granting a trial by jury as to all issues. Plaintiff filed motion to strike, requesting the order granting the jury be recalled on the ground that Rapides Parish Police Jury was not entitled to a jury trial under the provisions of La.R.S. 13:5105 which provides:
No suit against the state or a state agency or a political subdivision shall be tried by a jury.
The trial judge ordered that the previous order granting a jury trial be recalled and set aside and that the case be tried before a judge. On application of the Rapides Parish Police Jury, the Court of Appeal, Third Circuit, finding that relator was entitled to a trial by jury, reversed the order recalling the original order granting a jury trial. Plaintiff applied to this court for certiorari to review the correctness of the ruling of the court of appeal.
We find that the language of La.R.S. 13:5105 is clear: "No suit against the state or a state agency or a political subdivision shall be tried by a jury." This is a suit against such an entity. Hence, the statute prohibits a trial by jury. The court of appeal erred in ruling otherwise.
Accordingly, plaintiff's application for a writ is granted. The ruling of the court of appeal is reversed. The order of the trial judge recalling the order granting a jury trial and ordering the case to be tried before a judge is reinstated. Case is remanded to the district court for further proceedings in accordance with law.
REVERSED AND REMANDED.
LEMMON, J., concurs.